The company not only had the right, but it was bound, to make rules and regulation to insure the safe, effective and comfortable operation of its corporate business and whether any particular rule is lawful and reasonable is a question of law for the court. The appellant concedes that the rule of the company was a reasonable one and thus the question is whether, because it was enforced by the conductor, in the expulsion of the plaintiff from the car upon his refusal to submit to it, the company can now be made answerable in *Page 141 
damages by reason of the conductor's action. The proposition would seem to furnish its own answer.
The appellant, however, insists that, even if this rule was a reasonable regulation of the company, all rules, even if reasonable, "must have their exceptions," and whether it was reasonable to enforce the rule upon this occasion, was a question to be passed upon by a jury. In other words, it is claimed that the right of enforcement may depend upon the particular circumstances and, as the plaintiff had an excuse for non-compliance, in the present case, its reasonableness, or that of the conductor's conduct, became a question for the determination of the jury. I am unable to assent to the proposition. I think that, if the rule was a reasonable one, the passenger was bound to submit to it and that it was the duty of the conductor to enforce it. Therefore, in ejecting him from the car upon his refusal to submit, the conductor was acting lawfully in the discharge of his duty. The passenger, by his conduct, had forfeited his right to be carried any further. In Hibbard v.N.Y.  E.R.R. Co. (15 N.Y. 455), an early and leading case, the question was fully discussed and its doctrine has been followed in this court. (Pease v. D., L.  W.R.R. Co., 101 N.Y. 367.)Barker v. Central Park, N.  E.R.R.R. Co., (151 N.Y. 237), is a recent case, in which the right of the carrier to make and to enforce its reasonable rules is distinctly recognized. It might be observed that there is quite a difference between such a case as the appellant's counsel mentions, where a passenger is ejected for failure to produce his ticket upon the conductor's request, which another conductor had previously taken up and retained, and such a case as this. In the former case, it could be argued, with more force, that the passenger's inability to comply with the conductor's request was caused by the mistake, or fault, of another of the company's servants and the theory of the corporate liability would be rested upon different propositions.
A railway company is not obliged to carry persons, unless they are willing to submit to, and to be bound by, the reasonable *Page 142 
rules and regulations which it has established. The plaintiff, if in the physical condition described by him, upon the day in question, was not obliged to travel upon the defendant's street car; but if he chose to do so, he was bound to submit to its regulations. He has no sufficient reason in law for complaining, because the conductor performed his duty and compelled him to leave the car.
I think the order and judgment were right and should be affirmed, with costs.
PARKER, Ch. J., O'BRIEN, LANDON, and WERNER, JJ., concur; HAIGHT and CULLEN, JJ., not voting.
Order and judgment affirmed.